Exhibit 10.15

 

Certain portions of this agreement, for which confidential treatment has been
requested,

have been omitted and filed separately with the Securities and Exchange
Commission.

Sections of the agreement where portions have been omitted have been identified
in the text.

FIRST AMENDMENT

RESTATED DEL MONTE FOODS

RETAIL BROKERAGE AGREEMENT

This First Amendment (“First Amendment”) dated May 4, 2009 shall amend the
Restated Del Monte Foods Retail Brokerage Agreement (“Agreement”) dated
November 4, 2008 by and between Del Monte Corporation, a corporation with its
main business office at One Market @ the Landmark, San Francisco, California
94105 (the “Client”) and Advantage Sales & Marketing LLC, a limited liability
company with its main business office at 18100 Von Karman Avenue, Suite 900,
Irvine, CA 92612 (“Broker”).

WHEREAS, the parties desire to amend the Agreement to (1) change the Broker’s
address, (2) revise Attachment B-1 to include and exclude certain stores, and
(3) revise Attachment B-2 to include and exclude certain stores.

NOW, THEREFORE, in acknowledgement of good and valuable consideration, the
sufficiency of which is acknowledged, the parties agree to add to the Agreement
as follows:

 

  1. Change Broker’s Name: The parties agree to change the Broker’s main
business office as set forth in the preamble above.

 

  2. Attachment B-1A: The parties agree to replace the current “Attachment B-1”
in its entirety with a new “Attachment B-1A” as contained herein.

 

  3. Attachment B-2A: The parties agree to replace the current “Attachment B-2”
in its entirety with a new “Attachment B-2A” as contained herein.

 

  4. No Other Change: Except as modified by the First Amendment, the Agreement
will remain in full force and effect as set forth herein.

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized representatives as of the date first above
written.

 

ADVANTAGE SALES & MARKETING LLC     DEL MONTE CORPORATION By:   /s/ Chris Oliver
    By:   /s/ Tim Cole Name:   Chris Oliver     Name:   Tim Cole Title:  
President – Sales     Title:   EVP, Sales Date:   August 13, 2009     Date:  
August 18, 2009



--------------------------------------------------------------------------------

ATTACHMENT B-1A

DEL MONTE CORPORATION

RETAIL GROCERY BROKERAGE AGREEMENT

Applicable Brokerage Rates/Classes of Trade/Other Compensation

Brokerage Commissions shall be computed where applicable on the billed sales to
the customers and classes of trade set forth below. Effective as of the
Effective Date and subject to the exclusions set forth herein, Brokerage
Commissions shall be paid at the commission rates set forth below applied to
Client’s adjusted base delivered price (see provision 2 of Agreement).
Commission rates and/or other payments for services under this Agreement may be
amended upon mutual agreement by the parties in writing.

 

A.       

Del Monte Brands, Del Monte Pet Products (Retail), Seafood (except frozen),
College Inn Broth, Produce

(except as indicated on Schedule B-2)

   Applicable Base Brokerage Rate    I.    Retail Grocery Customers         
(Except Wal*Mart Super Center Retail – see below)         

•    Non-Produce

   [***]*      

•    Produce

   [***]*    II.    Drug Stores (except as specifically indicated) (Excluding
Long’s Drug)    [***]*    III.    Dollar Stores (except as specifically
indicated)          (Including Dollar Tree and Bargain Wholesale effective
8/25/08)    [***]*    IV.    Convenience Stores (as specifically agreed)   
[***]*    V.    Administrative Support Customers (CVS Including Long’s Drug,   
      Walgreens, Rite Aid)    [***]*    VI.    All Channels: Hawaii (Including
Long’s Drug)    [***]*    VII.    Minor Mass    [***]*    VIII.    Specialty
Distributors    [***]*    StarKist Frozen    [***]*   

•       HQ Sales & Support

   [***]*   

•       Retail Coverage

   [***]*   

•       Resets & Remodels

   [***]*

Bonuses, if applicable, shall be paid at rates mutually agreed upon by the
parties.

B.    Dedicated Retail Team. In addition to the brokerage rates set forth above,
Broker shall be paid a lump sum payment of $[***]* monthly for Dedicated Retail
Team (DRT) services in the grocery channel. Services provided by the DRT shall
consist of customary dedicated retail services including the following:

 

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Retail Distribution Management

New Product Distribution

Modular Integrity Oversight

Retail Audits

Retail Call Reporting (Date and Location of Retail Calls)

The DRT shall perform services for all Client customers in the grocery channel
(including the national retailers directly serviced by Client (identified on
Attachment C hereto) and those retail grocery accounts managed by Louis F.
Leeper Company), as defined in the agreed deployment model.

C.    In-Store Execution/Reset Activity. Client shall pay to Broker a monthly
payment for all grocery channel in-store execution and reset activity based on
(i) actual labor support supplied during a month (at Broker’s published retail
service rates), and (ii) to the extent applicable, Client’s pro-rata share of
customer charges for in-store execution/reset activity. Broker in-store
execution/reset activity shall be performed in accordance with plans and budgets
approved in advance by Client. Broker shall submit a detailed invoice for
in-store execution/reset activity to Client by the fifteenth day of the month
following the month in which such services were performed. All charges set forth
in such invoice shall be substantiated by reasonable supporting documentation or
records. Payment for In-Store Execution/Reset Activity shall be capped at
$[***]* per Client fiscal year.

D.    Other Services. Broker shall perform such other services as specified by
Client at rates and subject to terms mutually agreed to by Client and Broker.

 

E.    Wal*Mart Super Center and Division I Retail Coverage       1.    Retail
Calls          (Covering Del Monte Brands, Pet Products,          Seafood,
College Inn Broth and Produce)          - Frequency TBD by Del Monte    $[***]*
      Estimated length of average call at WMSC    [***]*.       Estimated length
of average call at Division I    [***]*.       Estimated length of average call
at Neighborhood Markets    [***]*.    2.    Store Set Up          A.    - New
Store    $[***]*       B.    - Existing Stores    $[***]*

F.    Development Projects

As directed by Client and agreed to by Broker, to be paid on a per-project
basis.

G.    Back Office Support Services

As mutually agreed by the parties.

H.    Exclusions:

Institutional (except for food service items ordered by covered retail
customers, as agreed by Client)

Government and Military

Club

 

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Private Label

Vending

Food Ingredients

Export

As set forth herein



--------------------------------------------------------------------------------

ATTACHMENT B-2A

Exclusions

DEL MONTE CORPORATION

RETAIL GROCERY BROKERAGE AGREEMENT

Broker shall not receive brokerage commissions on sales of Client’s products to
the following customers unless they are specifically designated on Attachment C:

 

Direct Mass Merchandising    Wal*Mart    Sam’s Wal*Mart Super Center   
Warehouse Club

(See WMSC Retail, Attach. B-1)

   Costco Wal*Mart Neighborhood Markets    Wholesale Depot    BJ’s    Max Club
   Price Mart National Retailers    Leeper Customers Kroger (Coordinated and
West)    Those customers in the Pittsburgh/Cleveland Safeway    territory
serviced by Louis F. Leeper Co. an Publix    and its affiliates Delhaize   
Meijer    HEB    K-Mart    Provided, however, that Broker shall be compensated
as mutually agreed by the parties for back office support services provided to
Client. Dollar Stores    Family Dollar    Big Lots    Grocery Outlet    Dollar
General    Pet Specialty    PetCo    PetSmart    Pet Supplies Plus    Pet
Supermarkets    Pet Specialty distributors    Produce    No commission payable
with respect to those markets identified on Schedule B-2



--------------------------------------------------------------------------------

SCHEDULE B-2

EXCLUDED PRODUCE MARKETS

Oklahoma

Kansas City

Chicago

Milwaukee

Minneapolis

Nash Finch

Newell

Boston

Buffalo

Cleveland

Detroit

Grand Rapids

Pittsburgh

Syracuse

Atlanta

Salt Lake City

Phoenix

Safeway

San Francisco

San Francisco All Other